Citation Nr: 0822156	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  05-34 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to April 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the veteran's claim of 
entitlement to service connection for hearing loss and 
tinnitus.  These issues were remanded for further development 
in January 2008, and now return again before the Board.


FINDINGS OF FACT

The preponderance of the evidence of record indicates that 
the veteran's hearing loss and tinnitus are not related to 
service.


CONCLUSION OF LAW

The veteran's bilateral hearing loss and tinnitus were not 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).

In October 2004 and February 2008, the agency of original 
jurisdiction (AOJ) sent letters to the veteran providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The February 2008 letter also provided the 
notice of the disability rating and effective date 
regulations, in accord with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  No prejudice has been alleged in the 
timing of these notices, and none is apparent from the 
record; and the claim was readjudicated in March 2008.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a timing defect may be cured by the issuance of fully 
compliant notification followed by a re-adjudication of the 
claim).  

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records and providing the veteran with 
several VA examinations.  Consequently, the duty to notify 
and assist has been satisfied.

The veteran and his representative contend that his current 
hearing loss and tinnitus are related to service.  
Specifically, they contend that the veteran's current hearing 
loss and tinnitus are a result of exposure to loud noise in 
service, both in a "war zone", and exposure to machine 
noise in his MOS as a communications center specialist.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for hearing loss or 
tinnitus.  In this regard, the Board finds that the 
preponderance of the evidence of record indicates that the 
veteran's current hearing loss and tinnitus are not related 
to service.  The veteran's service medical records, to 
include his report of separation examination dated March 
1964, are negative for complaints of, or treatment for, any 
hearing loss or tinnitus.  Further, the veteran's DD-214 
indicates that his MOS was that of a communications center 
specialist, and there is no indication that the veteran 
engaged in any combat or exposed to acoustic trauma in 
service.  There is no evidence in the record dated any 
earlier than September 1995, 31 years after the veteran's 
separation from service, to indicate that the veteran had any 
complaints of any hearing loss or tinnitus.  At that time, 
during the course of an unrelated VA examination, the veteran 
was noted to be "hard of hearing".  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in 
any chronic or persistent disability).

The veteran does not appear to have been treated for hearing 
loss until 2005.  At that time, he was found to have a mild, 
sloping to moderately severe/severe sensorineural hearing 
loss bilaterally.  At that time, he also indicated that he 
had problems with hearing loss and tinnitus for the past 10-
15 years, which would place the veteran's reported onset of 
hearing loss and tinnitus no earlier than 1990, still 26 
years after the veteran's separation from service.

Subsequently, the veteran had two VA examinations in March 
2008.  During the first examination, the veteran's medical 
history was noted, including his service medical records.  
The veteran at that time reported that his hearing loss and 
tinnitus both had their onset within the last 20 years, which 
the examiner noted would mean that the veteran did not notice 
hearing loss until 14 years after he was out of the service.  
The veteran also reported that he was exposed to noise in 
service in his capacity as a communications specialist, and 
also that he spent 10 months in a "war zone" exposed to 
explosions and gunfire with no hearing protection.  It was 
also noted that the veteran was an iron worker for 17 years, 
and did not use hearing protection during his job.  He also 
stated that he has hunted for over 20 years with no hearing 
protective devices used.  The veteran was diagnosed with a 
bilateral sensorineural hearing loss, and a bilateral 
constant tinnitus.  The examiner indicated it was less likely 
that the veteran's hearing loss or tinnitus resulted from his 
activities in the military.  In support of his opinion, the 
examiner indicated that the veteran left the military with 
normal hearing, that the first evidence of any kind of 
hearing difficulty was in 1995 after retiring from a noisy 
job, and that the veteran had twice reported that onset of 
hearing loss and tinnitus to be many years after the 
veteran's separation from service.

The veteran received another VA examination in late March 
2008.  At that time the veteran reported that, in service, he 
was exposed to excessive very loud noises in aircraft and 
machinery and other noise associated with military service.  
He reported some exposure to noise subsequent to service, 
from jobs in construction and factories, and some 
recreational exposure from hunting.  The examiner noted that 
the veteran had high frequency sensorineural hearing loss, 
which is consistent with noise induced hearing loss.  The 
examiner indicated that this was probably related to a 
combination of noise exposure while serving military duty, 
noise exposure related to work activities, and noise exposure 
related to recreational activities.  

The Board recognizes this opinion, however, considering the 
weakness of this opinion, as well as the other evidence of 
record, including the prior opinion, which was amply 
supported by reasons and bases, and which indicated that it 
was not as least as likely as not that the veteran's hearing 
loss and tinnitus were related to service, the fact that the 
veteran did not report hearing loss until many years after 
his separation from service (see Maxson, supra), and the fact 
that there is no evidence showing the veteran was exposed to 
loud noise in service, the Board finds that the preponderance 
of the evidence of record indicates that the veteran's 
hearing loss and tinnitus are not related to service. 

As the preponderance of the evidence is against the claims, 
the benefit-of-the-doubt doctrine does not apply, and they 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


